Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claim 9 is objected to because of the following informalities: the claim fails to end with a period (.).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204043274 to Wu et al (hereinafter Wu).
Wu discloses (Claim 8). A vacuum preservation device, comprising: a drawer including: a drawer panel 3 defining a mounting slot; a first fixing fastener 12 disposed Claim 9). The vacuum preservation device of claim 8, wherein the rotating shaft rod 10 of the drawer body sealing assembly is operably coupled to the first fixing fastener of the drawer;  (Claim 10). The vacuum preservation device of claim 8, wherein the rotating shaft rod 10 of the drawer body sealing assembly includes a shaft rod, shaft rod discs 13, and cams 14 each having a first side edge and a second side edge; (Claim 13). The vacuum preservation device of claim 8, wherein the second fixing fastener 12 includes: a pin fixing fastener including a support column fixing fastener; and connector plates operably coupled to a first end of each of the pin fixing fastener and the support column fixing fastener and operably coupled to a second end of each of the pin fixing fastener and the support column fixing fastener.  
Claim(s) 8-11, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 201247347 to Yamashita et al (hereinafter Yamashita).
Yamashita discloses (Claim 8). A vacuum preservation device, comprising: a drawer including: a drawer panel 16 defining a mounting slot; a first fixing fastener 16g1-16g3 disposed within the mounting slot; and a second fixing fastener 16g1-16g3 disposed within the mounting slot; a handle assembly 26 operably coupled to the drawer panel 16, the handle assembly including: a door body sealing assembly including a rotating shaft rod 27; and a handle operably coupled to the door body Claim 9). The vacuum preservation device of claim 8, wherein the rotating shaft rod 27 of the drawer body sealing assembly is operably coupled to the first fixing fastener of the drawer;  (Claim 10). The vacuum preservation device of claim 8, wherein the rotating shaft rod 27 of the drawer body sealing assembly includes a shaft rod 27, shaft rod discs 28, and cams 28r each having a first side edge and a second side edge; (Claim 14). A vacuum preservation device, comprising: a drawer including a drawer panel 16 that defines a mounting slot; a door body sealing assembly including a rotating shaft rod; a handle 36 operably coupled to the door body sealing assembly; a preservation container body including: a sliding part 17k defining an opening (defined as a gap between two adjacent teeth); and a fixing part (a tooth of 15a) selectively disposed within the opening defined by the sliding part; (Claim 18). The vacuum preservation device of claim 14, wherein the rotating shaft rod includes a shaft rod 27 having a first end and a second end; (Claim 19). The vacuum preservation device of claim 18, wherein the rotating shaft includes shaft rod discs (pin of 28 having cams 28r connected thereto) disposed on each of the first end and the second end of the shaft rod 27, and wherein the rotating shaft includes cams 28r operably coupled to each of the shaft rod discs; (Claim 20). The vacuum preservation device of claim 19, wherein each cam 28r defines a horizontal platform and has a first side edge and a second side edge, and wherein the first side edge of each cam is perpendicular to each of the shaft rod discs.
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 11-12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
September 27, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637